 1   Steven A. Nielsen (Calif. Bar No. 133864)
     steve@nielsenpatents.com
 2   100 Larkspur Landing Circle, Suite 216
     Larkspur, CA 94939-1743
 3
     Telephone: (415) 272-8210
 4
     David R. Bennett (Admitted pro hac vice)
 5   dbennett@directionip.com
     Direction IP Law
 6   P.O. Box 14184
 7   Chicago, IL 60614-0184
     Telephone: (312) 291-1667
 8
     Counsel for Plaintiff
 9   Altair Logix LLC
10   Jay Chiu (SBN 205385)
11   jay.chiu@klgates.com
     K&L GATES LLP
12   1 Park Plaza, Twelfth Floor
     Irvine, CA 92614
13   Telephone: +1 949 253 0900
     Facsimile: +1 949 253 0902
14

15   Peter E. Soskin (SBN 280347)
     peter.soskin@klgates.com
16   K&L GATES LLP
     Four Embarcadero Center, Suite 1200
17   San Francisco, CA 94111
     Telephone: +1 415 882 8200
18
     Facsimile: +1 415 882 8220
19
     Counsel for Defendant
20   Ampro ADLINK Technology, Inc.

21

22

23

24

25

26
27

28
                                                 -1-
     STIPULATION TO DISMISS AMPRO ADLINK TECHNOLOGY, INC. WITH PREJUDICE PURSUANT TO
     RULE 41(A)(2) AND TO DISMISS COUNTERCLAIMS WITHOUT PREJUDICE
 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2

 3   ALTAIR LOGIX LLC,
                                                          Case No. 4:19-CV-03662-HSG
 4                         Plaintiff,
        v.                                                 STIPULATION TO DISMISS
 5
                                                           AMPRO ADLINK TECHNOLOGY,
 6   AMPRO ADLINK TECHNOLOGY, INC.,                        INC. WITH PREJUDICE
                                                           PURSUANT TO RULE 41(A)(2) AND
 7                         Defendant.                      TO DISMISS COUNTERCLAIMS
                                                           WITHOUT PREJUDICE
 8
                                                          Judge: Hon. Haywood S. Gilliam, Jr.
 9

10
             Plaintiff Altair Logix LLC and Defendant Ampro ADLINK Technology, Inc., pursuant to
11
     FED. R. CIV. P. 41(a)(2) and (c), hereby stipulate to dismissing all claims in this action WITH
12

13   PREJUDICE, and dismissing all counterclaims in this action WITHOUT PREJUDICE, with

14   each Party to bear its own costs, expenses and attorneys’ fees.

15

16
     Dated: December 26, 2019                              Respectfully submitted,
17
                                                           /s/ Steven A. Nielsen
18                                                         Steven A. Nielsen (Calif. Bar No. 133864)
                                                           steve@nielsenpatents.com
19                                                         100 Larkspur Landing Circle, Suite 216
                                                           Larkspur, CA 94939-1743
20                                                         Telephone: (415) 272-8210
21
                                                           David R. Bennett (Admitted pro hac vice)
22                                                         dbennett@directionip.com
                                                           Direction IP Law
23                                                         P.O. Box 14184
                                                           Chicago, IL 60614-0184
24                                                         Telephone: (312) 291-1667
25
                                                           Attorneys for Plaintiff
26                                                         Altair Logix LLC

27

28
                                                    -2-
     STIPULATION TO DISMISS AMPRO ADLINK TECHNOLOGY, INC. WITH PREJUDICE PURSUANT TO
     RULE 41(A)(2) AND TO DISMISS COUNTERCLAIMS WITHOUT PREJUDICE
 1                                                /s/ Peter E. Soskin
                                                  Peter E. Soskin (SBN 280347)
 2                                                peter.soskin@klgates.com
                                                  K&L GATES LLP
 3
                                                  Four Embarcadero Center, Suite 1200
 4                                                San Francisco, CA 94111
                                                  Telephone: +1 415 882 8200
 5                                                Facsimile: +1 415 882 8220
 6                                                Jay Chiu (SBN 205385)
 7                                                jay.chiu@klgates.com
                                                  K&L GATES LLP
 8                                                1 Park Plaza, Twelfth Floor
                                                  Irvine, CA 92614
 9                                                Telephone: +1 949 253 0900
                                                  Facsimile: +1 949 253 0902
10

11                                                Attorneys for Defendant
                                                  Ampro ADLINK Technology, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            -3-
     STIPULATION TO DISMISS AMPRO ADLINK TECHNOLOGY, INC. WITH PREJUDICE PURSUANT TO
     RULE 41(A)(2) AND TO DISMISS COUNTERCLAIMS WITHOUT PREJUDICE
 1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
 2          Pursuant to Civil Local Rule 51-(i)(3), I attest that counsel for Ampro ADLINK
 3   Technology, Inc., on whose behalf this filing is submitted, concurs in the filing’s content and
 4
     has authorized the filing.
 5
                                                         /s/Steven A Nielsen
 6                                                       Steven A. Nielsen
 7

 8

 9
                                    CERTIFICATE OF SERVICE
10

11          I hereby certify that counsel of record who are deemed to have consented to electronic

12   service are being served on December 26, 2019, with a copy of this email via the Court’s

13   CM/ECF system per Local Rule CV-5-1(h)(1).
14

15
                                                         /s/ Stephen N. Nielsen
16                                                       Steven A. Nielsen

17

18

19

20

21

22

23

24

25

26
27

28
                                                   -4-
     STIPULATION TO DISMISS AMPRO ADLINK TECHNOLOGY, INC. WITH PREJUDICE PURSUANT TO
     RULE 41(A)(2) AND TO DISMISS COUNTERCLAIMS WITHOUT PREJUDICE
